Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 29, 2021

                                     No. 04-20-00116-CR

                                   Anton Jamail HARRIS,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR3427
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER

        On December 11, 2020, we abated this case to the trial court to determine if appellant’s
counsel had abandoned this appeal. We ordered the trial court to file findings of fact and
conclusions of law in support of its determination. On January 22, 2021, we issued an order
extending the time for the trial court to file its findings of fact and conclusions of law. On
January 27, 2021, appellant’s counsel filed a fourth motion for extension of time to file
appellant’s brief and appellant’s brief. Because appellant’s brief has been filed, we LIFT the
abatement of this appeal and GRANT appellant’s fourth motion for extension of time to file his
brief. Additionally, we WITHDRAW our order requiring the trial court to file findings of fact
and conclusions of law.
       The State’s brief is due on or before February 26, 2021.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court